Morris, J.
Plaintiff respondent first contends that the General County Court of Buncombe County was without jurisdiction to hear defendant petitioner’s motion with respect to custody and support of the minor son of the parties, and the judgment entered by Judge Willson should be vacated. We do not agree.
Plaintiff respondent calls the Court’s attention to a portion of G.S. 7-296. This statute provides that:
“Judgments of the general county court may be enforced by execution issued by the clerk thereof, returnable within twenty *302days. Transcripts of such judgments may he docketed in the superior court as now provided for judgments of justices of the peace, and the judgment when docketed shall in all respects be a judgment of the superior court in the same manner and to the same extent as if rendered by the superior court, and shall be subject to the same statutes of limitations and the statutes relating to the revival of judgments in the superior court and issuing executions thereon.” (Emphasis supplied.)
G.S. 7-166 provides for the docketing in the superior court of judgments of the justices of the peace:
“A justice of the peace, on the demand of a party in whose favor he has rendered a judgment, shall give a transcript thereof which may be filed and docketed in the office of the superior court clerk of the county where the judgment was rendered. And in such case he shall also deliver to the party against whom such judgment was rendered, or his attorney, a transcript of any stay of execution issued, or which may thereafter be issued, by him on such judgment, which may be in like manner filed and docketed in the .office of the clerk of such court. The time of the receipt of the transcript by the clerk shall be noted thereon and entered on the docket; and from that time the judgment shall be a judgment of the superior court in all respects for the purposes of lien and execution. The execution thereon shall be issued by the clerk of the superior court to the sheriff of the county, and shall have the same effect, and be executed in the same manner, as other executions of the superior court; but in case a stay of execution upon such judgment shall be granted, as provided by law, execution shall not be issued thereon by the clerk of the superior court until the expiration of such. stay. A certified transcript of such judgment may be filed and docketed in the superior court clerk’s office of any other county, and with like effect, in every respect, as in the county where the judgment was rendered, except that it shall be a lien only from the time of filing and docketing such transcript. . . .” (Emphasis supplied.)
Plaintiff respondent relies on Investment Co. v. Pickelsimer, 210 N.C. 541, 187 S.E. 813, and Brooks v. Brooks, 220 N.C. 16, 16 S.E. 2d 403, the only two cases cited under G.S. 7-296. In Investment Co. v. Pickelsimer, supra, plaintiff had obtained a money judgment against defendant in the Buncombe County General Court in the amount of $7500.00. He had had the judgment transcripted to and docketed in the Superior Court. Defendant had real property in *303Transylvania County. Plaintiff applied to the County Court for the appointment of a receiver to take over and liquidate defendant’s assets. A receiver was appointed over defendant’s objection that the General County Court had no jurisdiction. On appeal, our Supreme Court held that the General County Court had no jurisdiction for that “(1) When the judgment was docketed in the Superior Court it was subject to the jurisdiction of that court in like manner as a justice’s judgment when transcripted. (2) It had no jurisdiction to appoint a receiver as was done in this action.”
In Brooks v. Brooks, supra, plaintiff brought an action in the Superior Court of Buncombe County for subsistence without divorce. It was, by consent, transferred to the General County Court. On Í5 December 1933, judgment was entered ordering defendant to pay a certain amount twice each month for the benefit of plaintiff and her children. The judgment was docketed in the office of the Clerk of Superior Court on 18 December 1933. . On 10 January 1936, orderwas entered m the General County Court,reducing the monthly allowance. Up until 15 February 1941, defendant complied with, the order but failed then and thereafter to comply. Oh 1 January 1941, the judge of the General County Court, after notice to the Bar, entered an order transferring all cases to the Superior Court, the county commissioners having theretofore adopted a resolution abolishing the,General County Court. Plaintiff moved in the Superior Court for an order f.or.defendant to appear and-show cause why he should not be adjudged in contempt of orders theretofore entered in the General County Court. Defendant by special. appearance demurred, to the jurisdiction of the Superior Court for that the action of the judge of General .County Court in transferring all pending civil actions to the Superior Court was without notice to or consent of the parties and not in compliance with provisions of law for transfer of cases from General County Court to Superior Court. Our Supreme Court held that the Superior Court had jurisdiction.
We do not think either case is applicable here. The Investment Co. case was a-transcripted money judgment, and in the Brooks case the matter had been transferred a,s the result of the abolishing of the County Court.
 It seems abundantly clear that by G.S. 7-296, the Legislature is providing the holder of a money judgment obtained in a general county court an alternate route for collection. He may have execution issue from the general county court, or he may have his judgment transcripted to superior court as is provided for judgments of justices of the peace. When this is done, it shall be a judgment' of *304the superior court in all respects for the purposes of lien and execution, subject to the same statutes of limitations and the statutes relating to the revival of judgments and executions thereon. We do not agree that by this statute the Legislature intended to oust the jurisdiction of the general county court in custody and child support matters where, as here, the judgment settling custody and support was docketed in the superior court as a matter of custom and convenience.
The 1965 amendment to G.S. 7-296 simply clarifies the question. It provides:
“Notwithstanding the foregoing, the general county court shall retain jurisdiction to hear and determine all motions with respect to divorce, divorce a mensa et thoro, alimony without divorce, child custody and support in all cases wherein the general county court had rendered the initial order or judgment.”
In Becker v. Becker, 273 N.C. 65, 159 S.E. 2d 569, it was reiterated that in suits for alimony without divorce and for the custody of children, the court acquires jurisdiction of the children as well as the parents, and that jurisdiction remains in the court wherein the action is brought.
This assignment of error is overruled.
Plaintiff respondent also strenuously contends that the General County Court had no jurisdiction to enter its judgment for that the evidence disclosed that plaintiff respondent had a living wife from whom he was not divorced at the time of the purported marriage between the parties in 1946; that the purported marriage was void ab initio and defendant petitioner acquired no civil rights thereunder. Under our view of the case, this question is not presented. The record before us contains the original order of the General County Court providing for payments to the defendant petitioner, her motion in the cause filed 4 May 1965 reciting that plaintiff respondent was given custody of Charles Patrick Rehm in the order of 22 September 1961; that plaintiff respondent had, on four hours’ notice, sent the child to her and promised to send $100.00 per month for his support; that he had not done so; and asking that she be awarded sole custody of the child and be awarded reasonable child support for him from the date he was placed in her care by plaintiff respondent. The record before us contains no motion for an order directing plaintiff respondent to show cause why he should not be adjudged in contempt for failure to comply with the 22 September 1961 order of the County Court. The judgment of the County Court en*305tered after hearing recites “the above-entitled cause coming on for a hearing before the undersigned Judge of the General County Court of Buncombe County upon Petitioner’s petition for child support and custody, the Court finds the following facts:”. The facts found amply supported the court’s order that the care and custody of Charles Patrick Rehm be transferred to defendant petitioner and that plaintiff respondent pay her $60.00 per month for his exclusive care and support. No exception is taken to the findings of fact.
G.S. 50-11.1 provides: “A child born of voidable marriage or a bigamous marriage is legitimate notwithstanding the annulment of the marriage.” Certainly no question can arise as to the plaintiff respondent’s obligation to support his children. On this record and for the reasons given herein the judgment of the Superior Court is
Affirmed.
Campbell and BRitt, JJ., concur.